DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks and IDS filed July 2, 2021.  Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a radiation sensor as claimed comprising: at least one first and one second photodetector arranged on a substrate and distanced apart from one another along a sensor axis; and a radiation screen mounted on the substrate and disposed above and encompassing the first and second photodetectors, wherein more specifically in combination with the radiation screen comprises a central region that extends along the sensor axis between the first and second photodetectors, wherein the radiation screen comprises outer regions located along outer edges of the radiation screen, wherein the central region is interposed between the outer regions and is sized longer than the outer regions, wherein the central region is positioned closer to the substrate than the outer regions, wherein the central region is a continuous opaque structure that comprises a first aperture positioned over the first photodetector and a separate and spaced apart second aperture positioned over the second photodetector, wherein the first and second apertures are sized smaller than the respective first and second photodetectors, wherein the first outer region is above the central region adjacent the first aperture and is configured to block passage of incident radiation through the first aperture to the first photodetector when the incident radiation is within a first range of angles relative to the sensor axis, wherein the second outer region is disposed above the central region adjacent the second aperture and is configured to block passage of incident radiation through the second aperture to the second photodetector when the incident radiation is within a second range of angles relative to the sensor axis, wherein at least some of the angles of incident radiation in the second range of angles are not within the first range of angles, and wherein at least some of the angles of incident radiation in the first range of angles are not within the second range of angles.
The combination of the specific structure of the radiation screen with respect to the photodetectors and apertures for blocking incident radiation as claimed is the allowable subject matter.
Claims 2-11 and 17 are allowed because of their dependency on claim 1.
In regards to claim 12, the prior art of record individually or in combination with a method of assembling a vehicle sensor arrangement as claimed, the method comprising the following steps: providing a substrate with at least one first and one second photodetector mounted thereon, said first and second photodetectors being distanced apart from each other along a sensor axis; and more specifically in combination with mounting a radiation screen on the substrate so that said first and second photodetectors are encompassed by said radiation screen, wherein said radiation screen comprises a central region that extends along the sensor axis between first and second outer regions at respective first and second outer edges of the radiation screen, wherein the central region comprises a first aperture located above the first photodetector and separate second aperture located above the second photodetector, wherein the first and second outer regions are disposed above the central region and positioned adjacent respective first and second apertures, wherein the first and second outer regions are configured to generate an asymmetric blocking of incident radiation from the sun relative to the first and second photodetectors.
Claims 13-16 are allowed because of their dependency on claim 12.
In regards to claim 18, the prior art of record individually or in combination fails to teach a radiation sensor as claimed comprising: a substrate comprising first and second photodetectors disposed thereon and separated by one another along a sensor axis; and more specifically in combination with a radiation screen attached to the substrate and encompassing the first and second photodetectors, the radiation screen comprising: a central region in the form of a continuous opaque structure comprising a first aperture disposed over the first photodetector and a separate second aperture disposed over the second photodetector; and first and second outer regions that are located at respective first and second outer edges of the radiation screen, wherein the central regions is interposed between the first and second outer regions, wherein the first and second outer regions are positioned above the central region with the central region positioned closest to the substrate, and wherein the first and second outer regions each include sections located adjacent respective first and second apertures that are configured to generate an asymmetric blocking of incident radiation from the sun relative to the first and second photodetectors.
Claims 19 and 20 are allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s IDS, filed July 2, 2021, has been considered.  None of the references read on the claim language of claims 1, 12 and 18. The claims 1-20 remain allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENNIFER D BENNETT/Examiner, Art Unit 2878